Citation Nr: 0900111	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  99-06 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, to include as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for service connection for adenocarcinoma 
of the prostate, to include as a result of exposure to 
ionizing radiation.  

In a November 2000 decision, the Board denied the veteran's 
claim.  The veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2001 Order, the Court remanded the 
claim to the Board for readjudication in accordance with a 
Joint Motion for Remand.

The Board issued another decision denying the claim in July 
2002.  The veteran appealed that decision to the Court.  In a 
February 2003 Order, the Court again remanded the claim to 
the Board for readjudication in accordance with a Joint 
Motion for Remand.  

The Board remanded the claim for additional development in 
September 2003.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation as a result 
of his in-service duties involving atmospheric nuclear 
testing.

2.  The veteran has been diagnosed with adenocarcinoma of the 
prostate, a radiogenic disease.  

3.  The veteran's adenocarcinoma of the prostate first 
manifested many years after service and is unrelated to any 
incident of service, including exposure to ionizing 
radiation.




CONCLUSION OF LAW

Adenocarcinoma of the prostate was not incurred in or 
aggravated by the veteran's active service, and is not 
proximately due to or the result of exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000);  Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including malignant tumors, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may 
be presumptively service connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

The veteran contends that his prostate cancer is the result 
of exposure to ionizing radiation.  The first question before 
the Board is thus whether the veteran meets the criteria for 
qualification as a "radiation-exposed" veteran.  The 
veteran's service records reflect that he participated in 
atmospheric nuclear weapon testing in Operation Ivy in 1952.  
As outlined in 38 C.F.R. § 3.309(d)(3), atmospheric nuclear 
weapon testing is considered a "radiation-risk activity."  As 
the veteran has been determined to have participated in a 
"radiation-risk activity," he meets the criteria for 
qualification as a "radiation-exposed" veteran.  As a 
"radiation-exposed" veteran, the level of his radiation 
exposure need not be documented, provided that he has been 
diagnosed with a disease enumerated in 38 C.F.R. § 3.309(d) 
or other radiogenic disease.  Prostate cancer is listed under 
38 C.F.R. § 3.311(b)(2) as a radiogenic disease.  It is not, 
however, among the types of diseases listed at 38 C.F.R. 
§ 3.309(d)(2) subject to presumptive service connection in 
radiation-exposed veterans.  Thus, in order to be entitled to 
service connection, the veteran's prostate cancer must be 
determined by the VA Under Secretary of Health to be related 
to the veteran's ionizing radiation exposure while in 
service, or otherwise be linked medically to ionizing 
radiation exposure while in service.

In July 1999, VA obtained a radiation dose estimate for the 
veteran's exposure from the Defense Threat Reduction Agency.  
The prepared dose estimate was based upon the veteran's 
recollections, his service records, operational documents and 
reports, and scientific principles and studies.  The 
scientific dose reconstruction indicated that the veteran 
would have received a probable dose of 0.04 rem gamma (0.1 
rem rounded).  Due to the distance of his unit from ground 
zero, he was estimated to have virtually no potential for 
exposure to neutron radiation, using the scientific dose 
reconstruction titled "Neutron Exposure for DOD Nuclear Test 
Personnel (DNA-TR-84-405)."  Additionally, based upon his 
unit's activities, it was estimated that he had no potential 
for internal exposure using the scientific dose 
reconstruction titled "Low Level Internal Dose Screen - 
Oceanic Tests (DNA-TR-88-260)."  Using the methodology of 
that report, his 50-year committed dose equivalent to the 
prostate was estimated to be 0.0 rem.

The dose estimates prepared by the Defense Threat Reduction 
Agency were forwarded to the Under Secretary for Health for a 
medical opinion regarding the relationship between the 
veteran's exposure to ionizing radiation and his prostate 
cancer.  In a September 1999 opinion, the VA Chief Public 
Health and Environmental Hazards Officer found that it was 
less likely than not that the veteran's prostate cancer was 
related to his exposure to ionizing radiation during 
Operation Ivy.  The Committee on Interagency Radiation 
Research and Policy Coordination Science Panel Report Number 
6, 1988, did not provide screening doses for prostate cancer.  
However, the sensitivity of the prostate to radiation 
carcinogenesis had been scientifically determined to be 
relatively low and not clearly established.  F.A. Mettler and 
C.A. Upton, Medical Effects of Ionizing Radiation, 2nd Ed., 
p. 168 (19950; Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V)," pp. 316-18.  In light of the 
relative insensitivity of the prostate to exposure to 
ionizing radiation, it was unlikely that the veteran's 
prostate cancer was attributable to exposure to ionizing 
radiation in service.

In support of his claim, the veteran submitted a September 
1997 newspaper article that discussed studies showing that 
contaminants fell farther from the 1953 nuclear test sites in 
Nevada than had been previously thought.  He argued that 
those studies suggested that the dose estimates prepared by 
the Defense Threat Reduction Agency were inadequate, as they 
failed to take that data into consideration in calculating an 
approximate dose estimate.  He also submitted legislative 
history associated with the 1999 "Justice for Atomic 
Veterans Act" which discussed that veterans were often not 
provided with adequate protection from radiation in service, 
and that accurate records of their exposure in service were 
often not maintained.  He asserted that these facts also 
weighed towards a finding that the dose estimates prepared by 
the Defense Threat Reduction Agency were inadequate.  The 
veteran also submitted the April 1996 statement of the 
Legislative Counsel of the Disabled American Veterans before 
the United States House of Representatives Subcommittee on 
Compensation, Pension, Insurance, and Memorial Affairs of the 
Committee on Veterans Affairs.  That statement was 
significant for its suggestion that even low dose radiation 
exposure had the potential to cause adverse health effects, 
often many years after the initial exposure.  Several 
additional submissions from the veteran made similar points.

After speaking with a serviceman with whom the veteran 
served, the veteran submitted a letter written by a physician 
on behalf of a claim submitted by his fellow serviceman.  In 
that letter, the physician stated that he had covered 
approximately 20 nuclear tests, including two in the South 
Pacific.  Based upon his research, the physician estimated 
that servicemen sleeping "topside" due to the intense heat 
in the South Pacific were exposed to higher radiation doses 
than were accounted for.  The physician's letter continued on 
to relate the conditions of the veteran for whom the opinion 
was being prepared to that in-service radiation exposure.  
The veteran argues that opinion should apply equally to his 
case, as he would also often go "topside."  A letter 
submitted by the veteran's fellow serviceman supports the 
veteran's assertions in that regard.

In response to the additional arguments and evidence 
submitted by the veteran, VA obtained an additional dose 
estimate from the Defense Threat Reduction Agency in March 
2007.  The prepared dose estimate was based upon a 
description of the veteran's participation activities, as 
demonstrated by his service records, and as recollected by 
the veteran.  The veteran accepted the description as 
accurate prior to the forwarding of the description to the 
Defense Threat Reduction Agency.  The Defense Threat 
Reduction Agency noted that its Nuclear Test Personnel Review 
Program had established conservative and maximum prostate 
doses utilizing scientific methods, technical calculations, 
and actual radiation level measurements from United States 
atmospheric nuclear test detonations.  Those values were much 
higher than previous radiation dose estimates, providing the 
veteran with a greater benefit of the doubt, in effort to 
ensure that the reported doses were not less than actual 
doses.  The reported doses were based upon worst-case 
parameters and assumptions, not all of which the veteran may 
have encountered.  Assigning these parameters and assumptions 
was intended to adequately encompass any activities the 
veteran performed.  The 2007 scientific dose reconstruction 
indicated that the veteran would have received a probable 
dose of 18 rem external gamma, 2 rem external neutron, an 
estimated 4.5 rem (alpha) internal committed dose to the 
prostate, and an estimated 2 rem (beta plus gamma) internal 
committed dose to the prostate.

In August 2007, the RO requested an additional opinion from 
the Under Secretary for Health.  The request for the opinion 
noted that the veteran's claim was being readjudicated based 
upon the National Research Council's report on reconstructed 
radiation doses provided by the Defense Threat Reduction 
Agency, which called into question the upper bound doses 
previously prepared by the Defense Threat Reduction Agency.  
The RO requested that the Under Secretary review both the new 
and old dose estimates, in addition to the other evidence of 
record.  Significant historical facts included that the 
veteran was 21 years of age at the time of the exposure to 
ionizing radiation, and that he had been diagnosed with 
prostate cancer when he was 62 years of age, approximately 49 
years after his last exposure to ionizing radiation.

An August 2007 opinion obtained by the Under Secretary again 
noted that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established.  F.A. Mettler and C.A. Upton, Medical Effects of 
Ionizing Radiation, 2nd Ed., p. 168 (19950; Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V)," 
pp. 316-18.  Scientific data suggested that the likelihood of 
developing prostate cancer as a result of exposure to 
ionizing radiation was in the 99th percentile, for a 
probability causation of 24.38 percent.  See The Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health, 
http://198.144.166.6/irep_niosh/.  Given the relative 
insensitivity of the prostate to exposure to ionizing 
radiation, it was again determined that it was unlikely that 
the veteran's prostate cancer was attributable to exposure to 
ionizing radiation in service.

An additional August 2007 Advisory Opinion from the Director 
of the Compensation and Pension Service concluded similarly.  
The Director noted that the veteran was 21 years of age at 
the time of his exposure to ionizing radiation, and that he 
did not develop prostate cancer until 49 years after this 
exposure.  Given the length of time between exposure to 
ionizing radiation and the development of prostate cancer, 
and the scientific data showing the relatively minimal impact 
of ionizing radiation on the subsequent development of 
prostate cancer, the Director concluded that there was no 
reasonable possibility that the veteran's prostate cancer 
resulted from exposure to ionizing radiation in service.

Because the opinions obtained by the VA Under Secretary of 
Health determined that the veteran's prostate cancer was not 
likely related to ionizing radiation exposure while in 
service, in order for service connection to be warranted in 
this case, his prostate cancer must otherwise be linked 
medically to ionizing radiation exposure while in service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To date, 
however, no medical professional has attributed the veteran's 
prostate cancer to in-service exposure to ionizing radiation.

In addressing the veteran's argument that the opinion 
prepared by a physician for a fellow serviceman should apply 
equally to himself, the Board notes, with significance, that 
the veteran has not been diagnosed with the disorders 
affecting his fellow serviceman, and that the physician who 
prepared that opinion has not reviewed the veteran's records 
or provided an opinion regarding the veteran's claim.  
Accordingly, that opinion holds negligible probative value 
and may not be used to establish a link between the veteran's 
exposure to ionizing radiation and his subsequent development 
of prostate cancer.  Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence); Wood v. 
Derwinski, 1 Vet. App. 190 (1992); Guerieri v. Brown, 4 Vet. 
App. 467 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  

With respect to the articles and congressional testimony 
submitted by the veteran, medical articles or treatises can 
provide important support when combined with an opinion of a 
medical professional if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 
Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  However, the medical articles and testimony 
submitted by the veteran were not accompanied by the opinion 
of any medical expert linking his prostate cancer with his 
exposure to ionizing radiation.  Thus, the medical articles 
and reports of congressional testimony submitted by the 
veteran are insufficient to establish the required medical 
nexus opinion for causation.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent evidence establishing a 
medical nexus between military service and the veteran's 
prostate cancer.  Thus, service connection for prostate 
cancer secondary to exposure to ionizing radiation is not 
warranted.

The Board has considered the veteran's assertions that his 
prostate cancer is related to his service, including exposure 
to ionizing radiation.  However, as a layperson, the veteran 
is not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board finds that the evidence does not show that it is at 
least as likely as not that any prostate cancer is related to 
the veteran's service or to exposure to ionizing radiation 
during his service.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002, December 
2003, January 2004, and March 2006; rating decisions in 
November 1997, October 2002, and February 2008; a statement 
of the case in February 1999, and a supplemental statement of 
the case in April 2000.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two expert opinions in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for prostate cancer secondary to exposure 
to ionizing radiation is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


